Title: Adams’ Notes of Authorities: Special Court of Admiralty, Boston, July 1773
From: Adams, John
To: 


       Ansell Nickersons Case.
       Woods. Inst. 675, middle. “The Confession of the Defendant to private Persons, or to a Magistrate, out of Court, is allowed to be given in Evidence against the Party confessing; but this Confession cannot be made use of against any other. But where a Man’s Confession is made use of against him, it ought to be taken alltogether, and with that part which makes for him as well as with that which makes against him.”
       Vin. Tit. Evidence, page 95. A. b. 23. “3. In an Information for publishing a Libel, the Defendants own Confession was given in Evidence against him, but per Holt C.J. if there was no other Evidence against him but his own Confession, the whole must be taken, and not so much of it as would serve to convict him. 5. Mod. 167. King v. Pain. Hill. 7. W. 3.” Note. “So if to prove a Debt it be sworn that Defendant confessed it, but withal said at the same Time, that he had paid it, this Confession shall be valid as to the Payment, as well as to his having owed it. Per Hale Ch. J. and so is the common Practice. Try. per Pais 209.”
       Vin. Tit. Evid. p. 96. Top. “4. Confession is the Worst Sort of Evidence.” i. e. &c. “6. The Examination of the Prisoner himself (if not on oath) may be read as Evidence against him; but the Examination of others (though not on oath) ought not to be read if they can be produced, viva voce.”
       2. Bac. Abr. 313 “Of the Parties Confession. “But wherever a Mans Confession is made use of against him, it must be taken alltogether and not by Parcells.” 2. Hawk. 429
       
       2. Try. Pr. Pais 427. Same as Viner.
       5. Mod. Rex vs. Paine. 165. “If Confession shall be taken as Evidence to convict him it is but justice and Reason, and so allowed in the Civil Law, that his whole Confession shall be Evidence as well for as against him.” Page 167, middle, “if there was no other Evidence against him but his own Confession, the whole must be taken together, and not so much of it as would serve to convict him.”
       2. Hawk. P.C. 429. “§5. It seems an established Rule, that wherever a Mans Confession is made use of against him, it must all be taken together and not by Parcells.”
       2. Hale. H.P.C. 290. “Never convict of Murder or Manslaughter unless the Fact be proved to be done or at least the Body found dead.”
       4 Black. 352. Fourthly.
       Dig. Lib. 29. Tit. 5. §24. “Nisi constet aliquem esse occisum, non habui de familia quaestionem.”
       2 Domat. 667.
       
       Civil Law.
       Woods Inst. 310 “In Criminal Cases, the Proofs ought to be as clear as the sun at Noon day.”
       Cod. Lib. 4. Tit 19. §25. De Judiciis criminalibus. “Sciant cuncti accusatores eam se rem deferre in publicam notionem debere, quaemunita sit idoneis Testibus, vel instructa apertissimis documentis, vel indiciis, ad probationem indubitatis, et luce clarioribus expedita.” Vid. notes also.
       Maranta. page 49. pars 4. dist. 1. 77.
       Gail. Page 503. “debet venis et expressus intervenire Dolus,” &c. “Lata culpa, non aequiparatur dolo.” &c. “Dolus non praesumitur,” &c. “Quapropter dolum allegans, eum probare debet.”
       Page 509.
       Examen Juris canonici 335. 343. Quid est confessio et quid operatior extra judicialis Confession in criminalibus.
       Maranta. Sp. Aur. 313. 114. especially. See Calvins Lexicon Tit. confiteri. Capitulum.
       2. Cor. Jur. Can. 118 page of the Inst. De probationibus.
       
       Number of Witnesses.
       New Institute of the civil Law page 316. 2. Dig. Lib. 22. Tit. 5 §12.
       Cod. Lib. 4. Tit. 20. §9. §1. and Notes.
       St. Tryals. V. 8. page 213. Tryal of Captn. John Quelch and others, at Boston.
       St. Tryals. V. 6. 156. Tryal of Major Stede Bonnett at So. Carolina, and 33 others.
       Statutes. 28. H. 8, c. 15. “For Pirates.” 11. & 12. W. 3, c. 7. for the more effectual Supression of Piracy. 4 G, c. 11. For the further preventing of Robbery &c. and for declaring the Law upon some Points relating to Pirates. §7.
       Foster 288. Barrington 54, bottom, Note.
      